NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager International Growth Fund NVIT Multi-Manager International Value Fund NVIT Multi-Manager Large Cap Growth Fund NVIT Multi-Manager Large Cap Value Fund NVIT Multi-Manager Mid Cap Growth Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Multi-Manager Small Cap Value Fund NVIT Multi-Manager Small Company Fund Supplement dated February 13, 2015 to the Prospectus dated April 30, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. NVIT Multi-Manager Small Company Fund Effective immediately, the Prospectus is amended as follows: 1. The information under the section entitled “Portfolio Managers” on page 32 of the Prospectus is deleted and replaced with the following: Portfolio Manager Title Length of Service with Fund Putnam Eric N. Harthun Portfolio Manager Since 2008 MSIM Dennis Lynch Managing Director Since 2009 David Cohen Managing Director Since 2009 Sam Chainani Managing Director Since 2009 Alexander Norton Executive Director Since 2009 Jason Yeung Managing Director Since 2009 Armistead Nash Executive Director Since 2009 Neuberger Berman Judith M. Vale Managing Director Since 1995 Robert D’Alelio Managing Director Since 1996 Michael L. Bowyer Managing Director Since 2015 Brett Reiner Managing Director Since 2015 Gregory G. Spiegel Managing Director Since 2015 Oppenheimer Ronald J. Zibelli, Jr., CFA Vice President Since 2011 Ash Shah, CFA, CPA Vice President Since 2014 2. The information under the section “Portfolio Management,” within the subheading “Neuberger Berman” on page 60 of the Prospectus, is deleted and replaced with the following: The portfolio managers responsible for the day-to-day management for the portion of the Fund managed by Neuberger Berman are Judith M. Vale, Robert D’Alelio, Michael L. Bowyer, Brett Reiner and Gregory G. Spiegel. Ms. Vale serves as Managing Director and Lead Portfolio Manager and has been a member of the Small Cap Value Team at Neuberger Berman since 1992. Mr. D’Alelio serves as Managing Director and Lead Portfolio Manager and has been a member of the Small Cap Value Team at Neuberger Berman since 1996. Mr. Bowyer serves as Managing Director and Associate Portfolio Manager and has been a member of the Small Cap Value team at Neuberger since 2001. Mr. Reiner serves as Managing Director and Associate Portfolio Manager and has been a member of the Small Cap Value team at Neuberger since 2003. Mr. Spiegel serves as Managing Director and Associate Portfolio Manager and has been a member of the Small Cap Value team at Neuberger since 2012. Prior to joining the firm, Mr. Spiegel was the Director of Research at another firm, covering global equities and overseeing that firm’s research analysts from 2010 to 2012. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
